 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   GURKAMAL SINGH, et al.                         No. 1:18-cv-00782-SKO
 8                        Plaintiffs,
     v.                                             ORDER MODIFYING SCHEDULING
 9                                                  ORDER AND VACATING SETTLEMENT
     L. FRANCIS CISSNA, et al.,                     CONFERENCE
10
                          Defendants.               (Doc. 50)
11

12
           Pursuant to the parties’ Joint Stipulation Extending Time for Filing and Amending Filing
13
     Schedule (the “Stipulation”) (Doc. 50), and in accordance with Local Rule 144(a), the Court
14
     MODIFIES the Scheduling Order as follows:
15
           1.     Plaintiffs’ motion for summary judgment shall be filed by no later than April 29,
16
                  2019.
17
           2.     Defendants’ opposition to Plaintiffs’ motion, as well as their cross-motion for
18
                  summary judgment, if any, shall be filed by no later than May 20, 2019.
19
           3.     Plaintiffs’ reply brief in support of their motion, as well as their opposition to
20
                  Defendants’ cross-motion for summary judgment, if any, shall be filed by no later
21
                  June 3, 2019.
22
           4.     Defendants’ reply in support of their cross-motion for summary judgment, if any,
23
                  shall be filed by no later than June 17, 2019.
24
           5.     Plaintiffs’ motion for summary judgment and Defendants’ cross-motion for
25
                  summary judgment, if any, shall be heard by no later than July 10, 2019, at 9:30
26
                  a.m., in Courtroom 7 before the Honorable Sheila K. Oberto, United States
27

28
 1                     Magistrate Judge. 1

 2            6.       The current Settlement Conference set for July 11, 2019, is hereby VACATED. A

 3                     telephonic conference to discuss re-setting a Settlement Conference is scheduled

 4                     for August 1, 2019, at 11:00 a.m. (dial-in number: 1-888-557-8511; passcode:

 5                     6208204#). Prior to the telephonic conference, counsel are to thoroughly discuss

 6                     the advantages of and possibilities for settlement with their respective clients, and

 7                     each other, and be prepared to propose a date on which a Settlement Conference

 8                     will be set. By no later than July 25, 2019, the parties shall file a joint statement

 9                     confirming that they have met and conferred and setting forth their proposed

10                     Settlement Conference date(s).

11
     IT IS SO ORDERED.
12

13   Dated:        April 18, 2019                                            /s/   Sheila K. Oberto                    .
                                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27   1
       The parties’ Stipulation erroneously refers to the hearing date and Settlement Conference date as July 9 and July 23,
     2019, respectively, see Doc. 50 at 2; the current hearing date and Settlement Conference date are instead June 26 and
28   July 11, see Doc. 46 at ¶¶ 7, 8.
                                                               2
